IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TERRI PARRISH,
Plaintiff, : Case No. 3:17-cv-411
VS. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
OF UNITED STATES MAGISTRATE JUDGE (DOC. #11); OVERRULING
DEFENDANT'S OBJECTIONS THERETO (DOC. #12); VACATING
COMMISSIONER'S NON-DISABILITY FINDING; REMANDING CASE
UNDER SENTENCE FOUR OF 42 U.S.C. 8 405(g) FOR FURTHER
CONSIDERATION; JUDGMENT TO BE ENTERED IN FAVOR OF PLAINTIFF
AND AGAINST DEFENDANT; TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a
decision of the Defendant Commissioner denying Plaintiff's application for Social
Security disability benefits. On April 3, 2019, the United States Magistrate Judge
tiled a Report and Recommendations, Doc. #11, recommending that the
Commissioner’s non-disability Decision issued on February 1, 2017, be vacated, that
no finding be made as to whether Plaintiff was under a “disability,” and that the

case be remanded to the Social Security Administration under sentence four of 42
U.S.C. 8 405(g) for further consideration. Defendant filed timely Objections to the
Report and Recommendations, Doc. #12.

In reviewing the Commissioner's decision, the Magistrate Judge's task is to
determine if that decision is supported by "substantial evidence." 42 U.S.C.

§ 405(g). Under 28 U.S.C. § 636(b)(1)(C), this Court, upon objections being made
to the Magistrate Judge’s Report and Recommendations, is required to make a de
novo review of those portions of the Report and Recommendations to which proper
objections have been made. This de novo review, in turn, requires this Court to re-
examine all the relevant evidence, previously reviewed by the Magistrate Judge, to
determine whether the findings “are supported by substantial evidence.” Véa/ley v.
Comm ’r of Soc. Sec., 427 F.3d 388, 390 (6th Cir. 2005).

This Court's sole function is to determine whether the record as a whole
contains substantial evidence to support the Commissioner’s decision. The
Commissioner's findings must be affirmed if they are supported by “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971)
(quoting Consol. Edison Co. v. N.L.A.B., 305 U.S. 197, 229, 59 S.Ct. 206, 83
L.Ed.2d 126 (1938). “Substantial evidence means more than a mere scintilla, but
only so much as would be required to prevent a directed verdict.” Foster v.
Bowen, 853 F.2d 483, 486 (6th Cir. 1988). To be substantial, the evidence “must
do more than create a suspicion of the existence of the fact to be established... .

2
[I]t must be enough to justify, if the trial were to a jury, a refusal to direct a verdict
when the conclusion sought to be drawn from it is one of fact for the jury.”
LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986)
(quoting N.L.A.B. v. Columbian Enameling and Stamping Co., 306 U.S. 292, 300,
59 S.Ct. 501, 83 L.Ed. 660 (1939)).

In determining “whether there is substantial evidence in the record... we
review the evidence in the record taken as a whole.” Wii/cox v. Sullivan, 917 F.2d
272, 276-77 (6th Cir. 1980) (citing Alfev. v. Califano, 613 F.2d 139, 145 (6th Cir.
1980)). However, the Court “may not try the case de novol;] nor resolve conflicts
in evidence[;] nor decide questions of credibility. Jordan v. Comm’r of Soc. Sec.,
548 F.3d 417, 422 (6th Cir. 2008) (quoting Garner v. Heckler, 745 F.2d 383, 387
(6th Cir. 1984)). “The findings of the Commissioner are not subject to reversal
merely because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must affirm
the [Commissioner's] decision[,] even though as triers of fact we might have arrived
at a different result.” E/kins v. Sec’y of Health and Human Servs., 658 F.2d 437,
439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th Cir. 1980)).

Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #11, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record,

3
Doc. #6, and a thorough review of the applicable law, this Court ADOPTS the
Report and Recommendations in their entirety. In doing so, the Court VACATES
the Commissioner's non-disability finding, makes NO FINDING as to whether
Plaintiff was under a “disability,” and REMANDS the matter under sentence four of
42 U.S.C. § 405(g). Defendant's Objections to the Report and Recommendations,
Doc. #12, are OVERRULED.

In Drummond v. Commissioner, 126 F.3d 837, 842 (6th Cir. 1997), the court
held that “[albsent evidence of improvement in a claimant’s condition,” a
subsequent Administrative Law Judge (“ALJ”) “is bound by the findings of a
previous ALJ.” In Earley v. Commissioner, 893 F.3d 929 (6th Cir. 2018), however,
the Sixth Circuit held that, in reviewing a new application for disability benefits
claiming a later disability-onset date, the doctrine of res judicata does not prevent
the Administrative Law Judge (“ALJ”) from conducting a “fresh review” of the
record.

In assessing Plaintiff's Residual Functional Capacity (“RFC”), the
Commissioner’s record-reviewing physicians, Gary Hinzman, M.D., and Abraham
Mikalov, M.D., noted that they were bound by the previous RFC finding made by
ALJ Lombardo in 2013. Doc. #6-3, PagelD##215, 217, 225, 227 (citing AR-98-4
and Drummond). As the ALJ noted, the physicians “adopted the prior ALJ Decision
finding without alteration.” Doc. #6-2, PagelD#81. Dr. Hinzman did not assess,
or offer any opinion on, Plaintiff's RFC after March 31, 2013. Dr. Mikalov did

4
review additional evidence, but adopted ALJ Lombardo’s previous RFC assessment
based on AR 98-4(6) and Drummond. The Court agrees with Defendant that these
doctors cannot be faulted for not adhering to Earley, given that Earley had not yet
been decided.

Even though Earley did not address the question of whether reviewing doctors
were prohibited by the doctrine of res judicata from conducting a fresh review of the
record, the Court agrees with Magistrate Judge Ovington that, as a matter of
common sense, the holding in Earley must be extended to those reviewing doctors.
Like the ALJ, they must take a “fresh look” at the new and additional evidence to
determine whether it supports the new application for a more recent time period.

The Court concedes that the ALJ in this case gave the opinions of the
reviewing physicians only partial weight. Doc. #6-2, PagelD#81. Nevertheless, to
the extent that the ALJ relied on their opinions, even in part, in determining that
Plaintiff was not disabled during the relevant time period, the Court finds that
Magistrate Judge Ovington properly concluded that Plaintiff is entitled to have her
more recent medical records reviewed by a state-agency physician using the Earley
criteria. Plaintiff’s reviewing physicians believed that they were bound by the
previous ALJ’s findings. As Magistrate Judge Ovington noted, their “mistake was
to credit ALJ Lombardo’s findings because AR-98-4(6) and Drummond mandated
them to do so, not because their fresh look at Plaintiff's new and additional
evidence led them to do so.” Doc. #11, PagelD#1109. She properly concluded

5
that “[W]Jithout their fresh look, their opinions do not constitute substantial evidence
in support of the ALJ’s findings.” /d. The ALJ's partial reliance on their flawed
opinions leads the Court to conclude that a remand is warranted.

Defendant also argues that Magistrate Judge Ovington erred in finding that
the ALJ subjected the opinion of Plaintiff's treating physician, Dr. Nenonene, to
stricter scrutiny than the opinions of the reviewing physicians. Defendant argues
that the ALJ simply did as required, setting forth “good reasons” for according Dr.
Nenonene’s opinion only partial weight. See Doc. #6-2, PagelD##81-83. Given
that the Court has already concluded that a remand is warranted, which will require
state-agency physicians to conduct a “fresh review” of Plaintiff's new evidence, and
then require the ALJ to determine anew whether Plaintiff is entitled to benefits, the
Court overrules this Objection as moot.

Judgment will be ordered entered in favor of Plaintiff and against Defendant.

The captioned cause is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

September 25, 2019 Ur”

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

 
